DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6, 8, 10, and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2021. Currently, claims 1-5, 7, 9, and 11-13 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show slit 456 in figs. 18-20 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quint (WO 2013022575).
Regarding claim 1, Quint discloses an ostomy pouch (fig. 1, ostomy pouch 12) having an internal collection area (fig. 2, chamber 18) and an outlet for draining contents from the collection area (fig. 1, opening 54), an interface assembly comprising an outlet body connected to the outlet (fig. 1, output tap 14), the outlet body having a discharge end (fig. 1, discharge outlet 34), a cap configured for removable coupling with the outlet body, the cap configured to close the discharge end of the outlet body (fig. 1, cap 36), and a bedside drainage adapter (fig. 5, adapter 58) configured for removable coupling with the outlet body, wherein the cap and bedside drainage adapter are interchangeably coupled to outlet body (fig. 1, cap 36 and fig. 5, adapter 58).
Regarding claim 7, Quint discloses the drainable ostomy system wherein the outlet is foldable or rollable between an open condition for drainage of the contents from the ostomy pouch (fig. 6, fold-up closure 104, paragraph 0037) and a closed condition to substantially 
Regarding claim 9, Quint discloses the drainable ostomy system wherein the outlet body is formed with an opening at a discharge end (fig. 1, discharge outlet 34), wherein the cap is configured for positioning at least partially within the opening to substantially prevent drainage of the contents (fig. 1, cap 36paragraph 0032), and alternately, the bedside drainage adapter is configured for positioning at least partially within the opening to substantially allow for drainage of the contents (fig. 5, outlet body 14, adapter 58).
Regarding claim 13, Quint discloses the drainable ostomy system wherein the outlet body comprises a base having an end part operably connected thereto (fig. 3, outlet body 14, top portion 44, bottom portion 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Quint in view of 
Burtoft (US Patent Application # 20060189962).
Regarding claim 2, Quint discloses substantially the device disclosed in claim 1, and further discloses a drainable ostomy system wherein the bedside drainage adapter is coupled with the outlet body (fig. 5, adapter 58), and the system further comprises a tube coupled to the bedside drainage adapter (fig. 5, tube 62), and a collection container (fig. 5, collection container 60) coupled to the tube and configured to receive the contents of the ostomy pouch via the 
Burtoft is considered analogous art because it pertains to a drainage bag meant for collecting fluid from a patient. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the collection container disclosed in Quint with the bedside drainage bag taught in Burtoft so that it could be conveniently mounted to furniture (see Burtoft, paragraph 0036).
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quint, as modified by Burtoft as applied to claim 2 above, and further in view of Mohiuddin (U.S. Patent # 5119675).
Regarding claim 3, Quint, as modified by Burtoft, discloses substantially the device disclosed in claim 2, but is silent to wherein the bedside drainage bag includes one or more translucent or transparent sections allowing for visual inspection of an interior storage area of the bedside drainage bag. However, Mohiuddin teaches that the front wall of the drainage bag is transparent (col. 6, lines 4-15). 
Mohiuddin is considered analogous art because it pertains to a drainage bag meant for storing fluid from a patient. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the bag disclosed in Quint, as modified by Burtoft, to have a transparent section to permit the measurement of the bag’s contents (see Mohiuddin, col. 6, lines 4-15)
Regarding claim 4, Quint, as modified by Burtoft and Mohiuddin, discloses whrein the bedside drainage bag further includes a hanger configured to attach the bedside drainage bag to an adjacent structure (see Burtoft, fig. 3, hanger 66, railing 68). 
Regarding claim 5, Quint, as modified by Burtoft and Mohiuddin, discloses wherein the bedside drainage bag further comprises volume markings at the one or more translucent or transparent sections allowing for visual measurement of a volume of contents within the bag (see Mohiuddin, indica 106).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Quint in view of March Daniel et al. (U.S. Patent Application # 20120130329)
Regarding claim 11, Quint discloses substantially the device disclosed in claim 1, but fails to teach wherein the cap further includes a mounting loop extending about an outer periphery of the outlet body to secure the cap to the outlet body. However, March Daniel et al. teaches an outlet body (fig. 1A, valve 22) wherein the cap (fig. 7, cap 94) includes a mounting loop extending about an outer periphery of the outlet body (fig. 7, ring member 96) to secure the cap to the outlet body (fig. 7, cap 94,  ring member 96, tether 98).
March Daniel et al. is considered analogous art because it pertains to an outlet valve for an ostomy pouch. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the cap disclosed in Quint with the cap taught in March Daniel et al. to secure the cap to the outlet valve (see March Daniel et al., paragraph 0057).
Regarding claim 12, Quint discloses substantially the device disclosed in claim 1, but fails to teach wherein the bedside drainage adapter further includes a mounting loop extending about an outer periphery of the outlet body to secure the bedside drainage adapter to the outlet body. However, March Daniel et al. teaches an outlet body (fig. 1A, valve 22) wherein an attachment (fig. 7, cap 94) includes a mounting loop extending about an outer periphery of the outlet body (fig. 7, ring member 96) to secure said attachment to the outlet body (fig. 7, cap 94, ring member 96, tether 98).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meisch (U.S. Patent # 4312352) pertains to urinary bedside drainage bag that has a set of 2 hangers meant to attach to a bedside rail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 7:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/Nicholas J. Weiss/Supervisory Patent Examiner, Art Unit 3781